Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Singing River Rehabilitation & )
Nursing Center (CCN: 25-5174), ) Date: September 2, 2008
)
Petitioner, )
)
-V.- ) Docket No. C-07-595
) Decision No. CR1838
Centers for Medicare & )
Medicaid Services. )
)
DECISION

I find that Petitioner, Singing River Rehabilitation & Nursing Center complied
substantially with a Medicare participation requirement that obligated it to protect its
residents against abuse. Consequently, the Centers for Medicare & Medicaid Services
(CMS) is not authorized to impose remedies for Petitioner’s alleged noncompliance with
this requirement.

I find also that Petitioner failed to comply substantially with a Medicare participation
requirement mandating that it report to State authorities the results of an investigation into
possible abuse of a resident by another resident. As a remedy for that noncompliance I
impose a civil money penalty of $50 for each day of a period that began on April 14,
2007 and which ran through May 25, 2007.

I. Background

Petitioner is a skilled nursing facility doing business in Moss Point, Mississippi. It
participates in the Medicare program. Its participation in Medicare is governed by
sections 1819 and 1866 of the Social Security Act and by implementing regulations at 42
C.F.R. Parts 483 and 488. Its right to a hearing in this case is governed by regulations at
42 C.F.R. Part 498.
2

Petitioner was surveyed for compliance with Medicare participation requirements on
April 26, 2007 (April survey). The surveyors concluded that Petitioner was deficient in
two respects. First, they found that Petitioner had failed to protect residents of its facility
from abuse by one of them. They found that this alleged deficiency was so egregious as
to comprise immediate jeopardy for residents of Petitioner’s facility. “Immediate
jeopardy” is defined at 42 C.F.R. § 488.301 to mean noncompliance that causes or has the
likelihood of causing serious injury, harm, impairment, or death to one or more residents
of a facility. Second, they found that Petitioner had failed to comply with a Medicare
requirement that obligated it to investigate thoroughly an allegation of abuse. The
surveyors concluded that the scope and severity of this second instance of alleged
noncompliance was minimal albeit substantial.

CMS accepted the surveyors’ findings and determined to impose the following remedies:

* Civil money penalties of $3500 per day for each day of a period that began on
April 14, 2007 and which ran through April 25, 2007; and

* Civil money penalties of $50 per day for each day of a period that began on April
26, 2007 and which ran through May 25, 2007.

Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. I issued a pre-hearing order which directed the parties to file pre-hearing
exchanges that included pre-hearing briefs addressing all of the issues of the case and all
proposed exhibits. The exhibits that I directed the parties to file included the written
direct testimony of all proposed witnesses.

The parties filed their exchanges and I scheduled the case for an in-person hearing. Prior
to the hearing I held a pre-hearing conference by telephone. Shortly thereafter the parties
advised me that neither party wished to cross-examine the other party’s witnesses. Based
on these representations I canceled the in-person hearing and directed the parties to
submit final briefs. Petitioner then moved that I schedule an in-person hearing so that I
could receive the direct testimony of its proposed witnesses (it did not retract its
representation that it did not wish to cross-examine any of CMS’s witnesses). I denied
Petitioner’s motion. Ruling Denying Petitioner’s Motion to Present Direct Testimony of
its Proposed Witnesses, June 9, 2008. I do not reiterate my ruling here but I incorporate it
by reference and I discuss it where relevant below.

CMS then filed a final brief. On July 10, 2008 Petitioner filed a motion in which it
moved to strike portions of CMS’s final brief. Petitioner asserted that CMS had raised
arguments in its final brief which it had not raised previously and which came as a
surprise to Petitioner. Petitioner moved that it be permitted to submit additional evidence
3

to address CMS’s allegedly new arguments, or, in the alternative, that it be granted an in-
person hearing at which to present this evidence, and that it be allowed to file an
additional brief addressing the merits of the allegedly new arguments. CMS opposed the
motion. I rule on it at Part II of this decision.

CMS filed 23 proposed exhibits as part of its pre-hearing exchange which it identified as
CMS Ex. 1 - CMS Ex. 23. Petitioner filed a total of nine proposed exhibits which it
identified as P. Ex. 1 - P. Ex. 9. I receive all of the parties exhibits into the record of this
case.

If. Ruling on Petitioner’s motion

I agree with Petitioner that CMS raised arguments in its final brief which it had not made
in its initial brief. I exclude those arguments from consideration.

My principal purpose in ordering the parties to file pre-hearing briefs, along with their
proposed evidence, was to eliminate the element of surprise from this case. I told the
parties that:

A pre-hearing brief must contain any argument that a party intends to make
including any argument that is not explicitly stated in a notice document
such as a hearing request or a survey report. J may exclude an argument
and evidence that relates to such argument if a party fails to address it in its
pre-hearing brief.

Acknowledgment and Initial Pre-Hearing Order, August 2, 2007, at 4, Paragraph 7
(emphasis added).

In its pre-hearing brief CMS addresses both Petitioner’s alleged failure to protect its
residents against abuse and its alleged failure to thoroughly investigate allegations of
abuse. However, and as I explain below, CMS added additional allegations in its final
brief that it had never made previously. And, in doing so, it substantially shifted the
focus and emphasis of its allegations of noncompliance in a way that Petitioner could not
have anticipated. CMS’s final arguments about Petitioner’s noncompliance are very
different from those which it made initially. Those final arguments are not stated
explicitly in the April survey report. I conclude that Petitioner was ambushed by those
arguments.

The gravamen of CMS’s contentions in its pre-hearing brief concerning Petitioner’s
alleged failure to protect its residents against abuse is that Petitioner failed to protect its
residents adequately from one of its residents after an incident occurring on April 14,
4

2007 in which that resident, identified in the April survey report as Resident # 1,
allegedly pulled a pocket knife out of his pocket and showed it to another resident,
identified as Resident # 2, during the course of an argument between the two residents.
CMS stated in its pre-hearing brief that Petitioner failed to comply with Medicare
participation requirements:

by failing to take actions to protect its resident population following the
incident....

CMS’s pre-hearing brief at 3 (emphasis added). All of the allegations of fact and
arguments which follow that assertion address what Petitioner’s staff allegedly did or
failed to do in the wake of the incident. /d. at 3-13.

In its pre-hearing brief CMS makes the following specific allegations about Petitioner’s
alleged noncompliance with participation requirements governing protection of residents
against abuse:

+ After the April 14 incident the facility staff failed to document the results of
searching Resident # 1’s room, and the rooms of other residents, for weapons or
dangerous items. CMS’s pre-hearing brief at 3.

+ During a period after April 14 when facility staff performed routine checks of
Resident # 1 at two hour intervals there was no documentation on the resident’s
flow sheet showing that the resident’s behavior was monitored. Jd.

* There was no documentation of the resident’s behavior on April 14, 2007, the
day of the incident. Jd.

+ Although the resident was sent to the hospital on April 16, 2007 for a psychiatric
examination, his medical record does not show that his care plan was updated to
include additional monitoring of the resident or searching his room for weapons.
Id.

+ After the incident Petitioner’s staff did not conduct a facility-wide search for
inappropriate items until April 26, 2007. Jd.

+ After April 14 Petitioner did not audit all residents for inappropriate behavior,
and revise care plans appropriately to include measures to address inappropriate
behavior. /d. at 3-4.
5

From these assertions CMS asserts that Petitioner’s:

failure to document results of searching Resident #1’s room for weapons or
dangerous items and to conduct a thorough search of the entire facility for
evidence of any other potential weapons, and the failure to audit all
residents for inappropriate behavior, and revise care plans appropriately
constituted substantial noncompliance under the regulations and applicable
case law. In particular, there was no reason for the staff to delay the search
of other [residents’] rooms in the facility.

CMS’s pre-hearing brief at 5.

In discussing Petitioner’s alleged failure to comply with regulatory requirements
governing abuse investigation, CMS claims in its pre-hearing brief that Petitioner was
deficient “because it did not ensure that its written policy of abuse prevention was
followed, and by failing to thoroughly investigate and report abuse.” CMS’s pre-hearing
brief at 6. It makes the following fact allegations to support this contention:

+ Petitioner had a written policy regarding abuse prevention that allegedly was
directly applicable to the incident of April 14. However, the facility staff failed to
implement the policy “as it was written.” CMS’s pre-hearing brief at 6. CMS
does not explain in its brief either what the relevant contents of the policy were or
how Petitioner failed to implement it.

+ Petitioner failed to report the April 14 incident to the Mississippi State
Department of Health “as is required by law and by the facility’s policy and
procedure” for investigating abuse. Id.

* There was no documented evidence that residents of Petitioner’s facility and staff
members that were in the dining room at the time of the April 14 incident were
interviewed. Jd. at 6-7.

* The facility’s director of nursing (DON) failed to learn all of the facts relevant to
the incident and, in particular, failed to interview eyewitnesses to the incident. Jd.
at 7.

In its final brief, dated July 8, 2008 (CMS entitles this brief its “brief in lieu of hearing”),
CMS makes a series of entirely new allegations. In addressing Petitioner’s alleged failure
to protect its residents against abuse CMS now contends that Resident # 1’s behaviors

leading up to and culminating with the altercation between Resident # 1 and Resident # 2
on April 14, 2007 constitute acts of abuse which Petitioner’s staff should have anticipated
6

and prevented. Thus, the focus of the final brief shifts from what happened after the
incident on April 14, 2007 to the incident itself, to behavior exhibited by Resident # 1
which predated that incident, and to Petitioner’s overall policies for preventing abuse.

In its final brief, CMS focuses on allegedly abusive conduct by Resident # 1 which
occurred prior to April 14, 2007 consisting of:

+ Socially inappropriate statements and disruptive behavior such as screaming and
yelling at staff and other residents preceding the April 14 incident. CMS’s final
brief at 4.

+ Inappropriate sexual remarks by Resident # 1, made by him prior to April 14,
which caused Petitioner to refer the resident to a psychologist in March 2007. Jd.

According to CMS, this evidence establishes a long history of verbal abuse by the
resident, signaling increased aggression. CMS’s final brief at 7. In its final brief CMS
contends that “Petitioner tolerated [these] repeated instances of verbal abuse . . . but never
reported or investigated the abuse according to its abuse policy.” /d. And, according to
CMS, Petitioner was deficient because it allowed the resident’s verbally abusive behavior
to continue unabated up to and until it culminated in the April 14 incident. Jd.

In addition, CMS contends in its final brief that Petitioner had inadequate written policies
and procedures in place to protect residents against abuse. CMS’s final brief at 10.' It
concludes by asserting that:

Given the facility’s failure to take action to prevent verbal abuse and
tolerating repeated episodes of verbal abuse, the facility cannot argue that it
did all within its control to prevent abuse.

Id. (emphasis in original).
CMS also makes new allegations of noncompliance in its final brief concerning

Petitioner’s alleged failure to investigate thoroughly the April 14, 2007 incident. For the
first time, CMS contends that Petitioner left its residents at risk because it failed to adhere

' Here, CMS cites the April survey report as support for this contention. CMS’s
final brief at 10; see CMS Ex. 8, at 8. However, there is nothing on that page of the
survey report that addresses the adequacy of Petitioner’s abuse protection policies and
procedures. Nor have I been able to find anything elsewhere in the report that explicitly
recites CMS’s allegation.
7

to its own policies regarding who should conduct abuse investigations. CMS contends
that the investigation into the April 14 incident was conducted by Petitioner’s director of
nursing (DON). According to CMS the DON was not the appropriate individual to
conduct such an investigation. CMS’s final brief at 8. CMS goes from this assertion to
contend in its final brief that Petitioner failed to follow its own abuse investigation
protocol. /d. at 8-10.

These new arguments by CMS constitute much more than a shift in emphasis. Rather,
they constitute a whole new set of allegations of noncompliance, allegations that CMS
never made explicitly prior to filing its final brief. And, the April survey report does not
make allegations that mirror those which CMS now makes. Although the survey report
recites some of the facts that CMS now relies on to make its new allegations of
noncompliance (for example, Resident # 1’s history of disruptive behavior is discussed in
the report) the report contains nothing that a reasonable person could construe as
constituting an allegation that Petitioner failed to protect its residents against repeated
episodes of verbal abuse which were perpetrated by Resident # 1 prior to April 14, 2007.
CMS does not even allude to the survey report in its final brief as providing support for
these new allegations with the exception ofa single citation to the report that I discuss in
n.1 of this decision.

As a general rule CMS is not bound by the language of a survey report in making
allegations of noncompliance. It is free to clarify those allegations or even to amend
them. But, it is bound by the letter and intent of the pre-hearing process that I establish in
acase. CMS should have put the allegations that it now raises in its pre-hearing brief.”
Had it done so I would have no reason to bar CMS from making them.

I exclude CMS’s new arguments and allegations from consideration as a sanction against
CMS for failing to make them timely but also because I would deny Petitioner due
process if I allowed CMS to make them at this time. CMS ambushed Petitioner by
making these new arguments and allegations at the 11th hour and 59th minute of this
case.*

> Or, if CMS contended that its new arguments and allegations were based on
newly discovered evidence, it could have moved to reopen the pre-hearing process.
However, CMS has not contended that anything it alleges in its final brief consists of
information of which it was unaware previously.

> T have considered the possibility of reopening the proceedings and allowing
Petitioner to make an evidentiary filing to address CMS’s new arguments and allegations.
I decline to do that because it is not in the interest of efficient case management. This
Indeed, the requirement in the pre-hearing order that CMS present its entire case in its
pre-hearing exchange, and my assumption that CMS had done so, were the principal
reasons for my denying Petitioner’s motion to present direct testimony of its proposed
witnesses in person. Ruling Denying Petitioner’s Motion to Present Direct Testimony of
its Proposed Witnesses at 2. In its motion Petitioner argued that it needed to present
direct testimony in order to respond to unanticipated shifts in position by CMS. I ruled
that such shifts were ruled out by my pre-hearing order. I stated that:

I would bar CMS from presenting any evidence that it had not filed
pursuant to my pre-hearing order. Thus, Petitioner’s assertion that
something unanticipated might happen at the hearing ignores the contents of
my pre-hearing order as well as CMS’s evidentiary submission and pre-
hearing brief:

Id. at 2 (emphasis added).

III. Issues, findings of fact, and conclusions of law
A. Issues

The issues in this case are whether:

1. Petitioner failed to comply substantially with Medicare participation
requirements;

2. CMS’s remedy determinations are reasonable.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.

case is the oldest case on my docket. I see no reason to prolong it as a consequence of
CMS’s failure to comply with my initial pre-hearing order.
9

1. Petitioner did not fail to comply substantially with the requirements of
42 C.F.R. §§ 483.13(b) and 483.13(c) governing protection of residents
against abuse.

The regulatory sections at issue here provide in relevant part that a resident of a skilled
nursing facility has the right to be free from verbal, sexual, physical, and mental abuse.
They provide also that a facility must develop and implement procedures that prohibit

mistreatment, neglect and abuse of residents and misappropriation of resident property.

The evidence offered by CMS establishes that Resident # | had been a long-term resident
of Petitioner’s facility prior to the April 14, 2007 incident. His illnesses included
alcoholic dementia, anxiety, and psychosis. CMS Ex. 8, at 4; CMS Ex. 10, at 54-68. The
resident had impaired memory and he was frequently disruptive. In March 2007
Petitioner’s staff assessed the resident as displaying socially disruptive and inappropriate
behavioral symptoms on a daily basis that were not easy to alter. CMS Ex. 8, at 4. In
April the resident began to display signs and symptoms of anxiety and aggressive
behavior. CMS Ex. 10, at 8. This behavior included episodes of arguments between the
resident and Petitioner’s staff. CMS Ex. 17, at 4.

On April 14, Resident # 1 became involved in an altercation with Resident # 2 while the
two residents were in the main dining room of Petitioner’s facility. According to other

residents and certified nursing assistants who witnessed the incident, the two residents

were arguing when Resident # 1 pulled a folding knife from his pocket and showed it to
Resident # 2. There are conflicting accounts as to whether Resident # | actually opened
the knife or showed the closed knife to Resident # 2, but he told Resident # 2 that he
would cut off Resident # 2’s head. CMS Ex. 8, at 9-12; P. Ex. 2, at 1, 8. A nursing
assistant then observed Resident # | leave the dining room, go into the facility’s shower

room, and return shortly. The nursing assistant entered the shower room and found a six-
inch knife in the bathroom’s garbage can under some trash. Jd. at 12.

Resident # 1’s behavior on the 14th of April put Petitioner on notice that the resident
jeopardized the safety and well-being of Petitioner’s other residents. That knowledge
imposed on Petitioner’s staff the duty to take every reasonable measure to protect other
residents. The evidence offered by CMS establishes that Petitioner implemented a variety
of protective measures. The resident was immediately placed on observation at two-hour
intervals and he was referred to a Behavior Health Program. On April 14, 2007, the day
of the knife-brandishing incident, a physician signed an order directing that the resident’s
room be searched every shift for prohibited items. CMS Ex. 10, at 76. Resident # 1 was
referred for a psychiatric evaluation on April 16, 2007. Jd. at 73. Petitioner decided also
that, given his behavior, Resident # 1 could no longer reside at Petitioner’s facility and,
on April 20, 2007, it determined to discharge the resident after 30 days. Jd. at 6.

10

These measures were clearly appropriate given Resident # 1’s behavior and CMS does
not deny that. However, according to CMS, Petitioner failed to implement these
measures and failed to take other measures which, CMS contends, Petitioner should have
taken to protect its residents.

However, the preponderance of the evidence plainly establishes that Petitioner
implemented all of the measures that it determined to take. I find that it was unnecessary
that Petitioner take the other measures that CMS contends it should have taken to protect
its residents.

CMS makes a series of allegations in its pre-hearing brief about the alleged deficient
actions that Petitioner and its staff took to protect its residents after the April 14 incident.
I address each one of them below and I find that these allegations are either incorrect or
do not describe a substantial failure by Petitioner to comply with participation
requirements. But, there is an overall weakness in CMS’s allegations which is not
captured by a point-by-point discussion of them. It is apparent that, from the moment of
the incident on April 14, Petitioner and its staff were concerned with protecting the well-
being of the residents of the facility. The protective measures that Petitioner took were
not only thorough but they reflected accurately the potential for harm (or lack thereof)
posed by Resident # 1’s continued presence at the facility until his date of discharge. The
evidence which establishes what Petitioner and its staff did shows that they were diligent
in protecting other residents from even the possibility that Resident # 1 might pose a
threat.

Moreover, CMS fails to address in its allegations the conclusion reached by a psychiatrist
who evaluated Resident # 1 on April 16, 2007 and found him to be essentially harmless.
The psychiatrist who evaluated the resident found that the resident:

has a normal mental status now. He is alert, appropriate and cooperative.
He is not delusional or hallucinating, and very pleasant to interview.

CMS Ex. 10, at 74. The psychiatrist concluded that:
I feel like he is not a harm to himself or to others ... .

Id. 1 am by no means suggesting that Petitioner should have ignored this resident after
the April 14 incident. But, the measures that Petitioner took appear to be quite reasonable
11

in light of the mental status examination made on the 16th of April.‘ More draconian
measures which CMS claims that Petitioner should have taken — especially regularly
searching all of the residents’ rooms in Petitioner’s facility for dangerous objects and
weapons and assessing other residents as potential threats — are not warranted by the facts
of this case.

a. Petitioner adequately documented that it searched for weapons
or other dangerous items in Resident # 1’s room.

As a principal contention CMS asserts that Petitioner failed to document that it searched
Resident # 1’s room, and the rooms of other residents, after the April 14 episode. To
support this contention CMS cites to the report of the April survey. CMS Ex. 8, at 5.

The allegation has two components. First, CMS contends that Petitioner failed to search
Resident # 1’s room for weapons. That allegation is simply incorrect. Petitioner’s
records show that the resident’s room was searched once per nursing shift beginning on
April 14, 2007 and continuing thereafter. CMS Ex. 10, at 71.

Second, CMS asserts that Petitioner failed to document that it had searched the rooms of
other residents for weapons. As to that contention | find that CMS made no prima facie
showing that such a facility-wide search was necessary. There is no evidence in this case
that residents other than Resident # 1 engaged in aggressive conduct. Petitioner would
have had no reason to conclude from the facts relating to Resident # 1 that other residents
had concealed weapons in their rooms. Nor has CMS cited any evidence showing that
Resident # 1 had a penchant for invading other residents’ rooms and concealing objects
there. The only credible evidence proves that the incident of April 14 was limited to
Resident # | and that the knife that he produced on that occasion was a pocket knife that
the resident confessed that he had possessed for years. Given that, Petitioner would have
had no reason to conduct a facility-wide search in the wake of the incident.

b. Petitioner adequately documented that it monitored Resident #
1’s behavior after the April 14, 2007 incident.

CMS contends, without citing any supporting evidence, that there was no documentation
on Resident # 1’s flow sheet showing that the resident’s behavior after the April 14
incident was being monitored by Petitioner’s staff. I am not sure what a “flow sheet” is
inasmuch as CMS did not define that term in its pre-hearing brief. In any event, the

* Resident # 1 was also seen by his treating physician on the 14th of April and this
physician also did not find that the resident posed a threat to himself or to others.
12

allegation that Petitioner failed to document that it monitored the resident’s behavior is
incorrect. Petitioner’s records show that, after the incident, Petitioner’s staff routinely
documented the resident’s behavior on a behavior monitoring form. CMS Ex. 10, at 84,
86. And, for the first 72 hours after the incident, the staff made written reports about their
observations of the resident. CMS Ex. 10, at 85.

Additionally, CMS contends that Petitioner failed to update the resident’s care plan to
include additional monitoring of his behavior or searching his room for weapons. That is
correct. However, in this instance I find the oversight by Petitioner to be insubstantial.
This is not a situation in which the staff was unaware of what had been ordered for
Resident # 1. Petitioner’s records show that the staff was well aware that additional
monitoring of the resident had been ordered along with once per shift searches of the
resident’s room for dangerous items. CMS Ex. 10, at 71, 84-86. There is no evidence in
this instance that failure to update the resident’s care plan interfered with the staff's
carrying out of instructions or even had the potential for such interference.

c. Petitioner’s staff documented Resident # 1’s behavior on April
14, 2007.

In its pre-hearing brief CMS asserts that Petitioner’s staff failed to document Resident #
1’s behavior on April 14, 2007. It cites to nothing in the record of this case in support of
its allegation. In fact, the record establishes that Petitioner documented the resident’s
behavior on that date in an exception report, on a behavior monitoring form, and in a
document that is entitled “72-hour report.” CMS Ex. 10, at 69, 84-86.

d. CMS failed to make a prima facie showing that Petitioner
needed to audit other residents for inappropriate behavior or to
revise the care plans of other residents to address inappropriate
behavior.

In its pre-hearing brief CMS accuses Petitioner of failing to audit other residents after
April 14, 2007 to determine whether they were engaging in inappropriate behavior and
failing to revise the care plans of other residents as may have been appropriate. CMS
cites to nothing to support this allegation. I find it to be perplexing. There is no evidence
in this case to show that any member of Petitioner’s resident population, aside from
Resident # 1, was manifesting behavioral problems. The fact that Resident # 1 acted out
did not, logically, suggest that other residents should be audited and their care plans
revised.
13

e. CMS failed to make a prima facie showing that Petitioner failed
to implement its abuse protection policy “as it was written.”

CMS alleges in its pre-hearing brief that Petitioner failed to implement its abuse
protection policy “as it was written.” CMS’s pre-hearing brief at 6. CMS doesn’t explain
what it means by this allegation and does not cite to any language in the policy except the
following statement:

The definition of Verbal Abuse in the facility Abuse Policy defines abuse as
“saying things to frighten a resident.”

Id.; see CMS Ex. 21. But this excerpt from the policy is simply a definition of what might
constitute abuse. CMS has pointed to nothing in the policy itself that Petitioner allegedly
contravened. I will not guess at the meaning of CMS’s assertion.

2. Petitioner failed to comply with the requirements of 42 C.F.R.
§ 483.13(c) governing reporting of findings of abuse investigations.

There are two regulatory requirements governing investigation of abuse allegations that
are implicated here. First, where there is actual or suspected abuse of a resident:

The facility must have evidence that all alleged violations are thoroughly
investigated,....

Second:

The results of all investigations must be reported to the administrator or his
designated representative and to other officials in accordance with State law
(including the State survey and certification agency) within 5 working days
of the incident... .

42 C.E.R. §§ 483.13(c)(3), (4).

CMS alleges that Petitioner failed to comply with both of these requirements. I do not
agree with CMS’s contention that Petitioner failed thoroughly to investigate the incident
involving Resident # 1. However, although I find that Petitioner conducted a thorough
internal investigation into the incident involving Resident # 1, I conclude that Petitioner
should have reported the results of its investigation to appropriate Mississippi authorities.
14

The requirement that a facility thoroughly investigate an allegation of abuse does not
specify precisely what steps a facility must take in order to comply. Certainly, however,
the regulation imposes on a facility a duty to investigate a possible incident of abuse
sufficiently so that it and its staff are apprised of all of the facts necessary to form a
reasoned conclusion as to what happened so as to be able to protect residents from
additional abuse.

The evidence in this case establishes that, immediately after the April 14, 2007 incident,
Petitioner’s DON personally conducted an investigation. P. Ex. 2. That investigation
included interviewing and taking statements from Resident # 1, Resident # 2, and the
certified nursing assistant who reported the incident. The investigation established that:
there had been an altercation between Resident # 1 and Resident # 2; that during the
course of the altercation Resident # | pulled a pocket knife out of his pocket and showed
it to Resident # 2; that he may or may not have opened the knife; that Resident # 1 then
walked out of the dining room and into Petitioner’s shower room; and that, subsequently,
the nursing assistant retrieved the knife from the trash. /d. at 1-8.

This investigation certainly was thorough in that it provided Petitioner’s management and
staff with all the information that they needed to take appropriate actions to protect the
residents. Indeed, although CMS contends that the investigation was insufficiently
thorough, it has not identified any facts in addition to those that I discuss above which
Petitioner should have learned, or would have learned, had the investigation been “more
thorough.”

The essence of CMS’s arguments about the alleged lack of thoroughness of the DON’s
investigation is that the DON failed to interview ail of the potential and actual witnesses
to the April 14, 2007 incident. CMS contends that there was one other resident
(identified as Resident # 5) and a second nursing assistant who witnessed the incident and
the DON failed to interview these individuals.

CMS’s argument exalts form over substance. I do not find that Petitioner was
noncompliant simply because the DON failed to interview every witness to the April 14
incident. The evidence in this case clearly establishes that the DON learned all that she
needed to know from the investigation she conducted.
15

CMS points to nothing that these individuals witnessed that changed materially the
picture of what happened on April 14. In effect, these two witnesses’ stories simply
corroborate that which the DON learned by interviewing the principals to the incident and
the nursing assistant who reported it.*

Although Petitioner’s investigation was thorough I conclude that Petitioner erred by not
reporting the investigation’s results to appropriate Mississippi authorities. Petitioner
argues, essentially, that it was not obligated to report the findings of its investigation
because Resident # 1’s conduct on the 14th of April did not constitute “abuse” as that
term is defined by Mississippi law. Under Mississippi law, abuse reporting requirements
are triggered only where there is “willful or nonaccidental infliction of physical pain,
injury, or mental anguish on a vulnerable adult... .” Miss. Code Section 43-47-5.
According to Petitioner, its DON believed reasonably that the conduct of Resident # 1 on
April 14, 2007 was not willful, given his demented state, and that, therefore, there was no
need for her to report the results of her investigation.

However, “willful” clearly can mean more than intelligently planned harmful conduct.
The common and ordinary meaning of “willful” is that an action is deliberate. Even a
demented individual, such as Resident # 1, can take deliberate action in the sense that he
or she intends his or her acts to have consequences. All of the facts obtained by
Petitioner’s DON from her investigation of the April 14 incident support a conclusion that
Resident # 1’s actions on that date were deliberate. He plainly intended to intimidate
Resident # 2. Therefore, Petitioner should have reported its investigation’s findings to
State authorities.

3. Civil money penalties of $50 per day are a reasonable remedy for
Petitioner’s noncompliance.

Petitioner’s noncompliance with the investigation reporting requirement was at the non-
immediate jeopardy range of scope and severity. Regulations governing civil money
penalty amounts provide that penalties for deficiencies in this range may be from $50 to
$3000 per day. 42 C.F.R. § 488.438(a)(1)(ii).

° The one additional piece of information that was obtained from the statements of
those individuals that the DON did not interview consisted of the assertion by Resident #
5 that Resident # 1, in producing the knife, threatened Resident # 2 by saying that he
would cut him. But, Resident # 5 did not aver that Resident # 1 brandished the knife in a
threatening way. And, this reported statement loses considerable significance in light of
the fact that, two days after the incident, a psychiatrist found that Resident # 1 posed no
threat to himself or to others.
16

There are regulatory criteria for deciding the daily amount of a civil money penalty that
falls within this range. The factors that may be considered include: the seriousness of a
facility’s noncompliance; its culpability; its compliance history; and its financial
condition. 42 C.F.R. §§ 488.438(f)(1) - (4); 488.404 (incorporated by reference into 42
C.F.R. § 488.438(f)(3)).

There is no evidence in this case showing that Petitioner has a poor compliance history.
Nor is there evidence pertaining to its financial condition. As to its culpability, the
evidence does not support a finding of a high degree of culpability. Petitioner’s DON
made a judgment error, nothing more, in deciding not to report the results of her
investigation to State authorities.

As for the seriousness of Petitioner’s noncompliance I find it to be at a very low level, as
did the surveyors who conducted the April survey. The potential for harm here lay not in
the specific facts pertaining to Petitioner’s relationship with Resident # | but in the faulty
judgment of the DON in misunderstanding the reporting requirements. There was no risk,
based on the weight of the evidence, that failure to report the findings of the investigation
into the April 14, 2007 incident put Petitioner’s residents at risk for harm. The only risk
was the possibility that the DON might misjudge her reporting obligation in some future
instance of abuse. That risk was, at best, hypothetical, and posed only the most minimal
possibility of potential harm for Petitioner’s residents.

In light of that, civil money penalties of $50 per day are reasonable. They adequately
remedy the extremely low level deficiency that is present here. Petitioner did not offer
arguments or evidence concerning the duration of its noncompliance. Therefore, I
conclude that the period of noncompliance for which $50 daily penalties is a reasonable
remedy runs from April 14 through May 25, 2007, the date on which CMS determined
that Petitioner attained compliance with all participation requirements.

/s/
Steven T. Kessel
Administrative Law Judge
